DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-10, 12- 17 and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner notes Applicant argues Yoo (‘274) does not disclose different residual coding schemes applied depending on whether or not transform skip is applied.  Examiner respectfully disagrees and respectfully submits the “first transform coefficient level flag” and “second transform coefficient level flag” are, in some embodiments, applied to blocks that were transformed skipped.  However, another reference was found which more explicitly disclose the claimed limitations and is used herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-10, 13-17, 19, and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. (US 2022/0078433 A1), hereinafter referred to as Yoo2.

Regarding Claims 1, 9, 13, 23, and 24, Yoo2 discloses a method, device, and CRM or encoding/decoding video data, the method comprising: receiving, from a video bitstream, one or more syntax elements of the video data indicative of whether a first type of coding scheme or a second type of coding scheme is applied to residual values of a block of video data coded with transform skip [Yoo2: ¶ [0177]: For example, referring to the Table 14, when the value of the transform skip flag is 0 and the value of the BDPCM flag is 0 (that is, when transform is applied and BDPCM is not applied), Regular Residual Coding (RRC) may be applied to the current block, and when the value of the transform skip flag is 1 or the value of the BDPCM flag is 1 (that is, when the transform is skipped or BDPCM is applied), Transform Skip Residual Coding (TSRC) may be applied to the current block. That is, for example, when the value of the transform skip flag is 0 and the value of the BDPCM flag is 0 (that is, when transform is applied and BDPCM is not applied), syntax elements of the Regular Residual Coding (RRC) may be signaled for the current block, and when the value of the transform skip flag is 1 or the value of the BDPCM flag is 1 (that is, when the transform is skipped or BDPCM is applied), syntax elements of the Transform Skip Residual Coding (TSRC) may be signaled for the current block. The regular residual coding may be referred to as general residual coding. In addition, the regular residual coding may be referred to as a regular residual coding syntax structure, and the transform skip residual coding may be referred to as a transform skip residual coding syntax structure], wherein the residual values are indicative of a difference between the block and a prediction block [Yoo2: ¶ [0126]: Here, the residual means a difference value between the original block and the predicted block value], wherein, in transform skip, the residual values are not transformed from a sample domain to a frequency domain [Yoo2: ¶ [0125]: For example, the quantized residual domain may include quantized residuals (or quantized residual coefficients) to which transform skip is applied, ie, transform is skipped but quantization is applied for the residual samples], and wherein receiving the one or more syntax elements comprises receiving a flag in a slice header [Yoo2: ¶ [0170]: the BDPCM enabled flag may be defined in one or more of a sequence parameter set (SPS), a picture parameter set (PPS), a video parameter set (VPS), and a slice header. That is, for example, the BDPCM enabled flag may be signaled through a sequence parameter set (SPS), a picture parameter set (PPS), a video parameter set (VPS), and/or a slice header] indicating whether the first type of coding scheme or the second type of coding scheme is applied to the residual values [Yoo2: ¶ [0177]]; determining a type of coding scheme to apply to the residual values based on the one or more syntax elements [Yoo2: ¶ [0177]]; determining the residual values based on the determined type of coding scheme [Yoo2: ¶ [0048]: The prediction unit may be a unit of sample prediction, and the transform unit may be a unit for deriving a transform coefficient and/or a unit for deriving a residual signal from the transform coefficient; and ¶ [0179]: Also, although not shown in the figure, a process for deriving a residual sample may be performed by the residual processor of the encoding apparatus, and a process for generating a reconstructed sample and a reconstructed picture for the current block based on the prediction sample and the residual sample for the current block may be performed by the adder of the encoding apparatus]; and reconstructing the block based on the determined residual values and the prediction block [Yoo2: ¶ [0006]: According to an embodiment of the present disclosure, an image decoding method performed by a decoding apparatus is provided. The method comprises determining whether a width and a height of a current block are less than or equal to a maximum transform block size, when the width and the height are less than or equal to the maximum transform block size, obtaining a Block-based Delta Pulse Code Modulation (BDPCM) flag representing whether BDPCM is applied to a current block, obtaining a BDPCM direction flag representing a prediction direction for the current block based on the BDPCM flag, deriving prediction samples of the current block based on an intra prediction mode derived based on the BDPCM direction flag and deriving reconstructed samples of the current block based on the prediction samples].

Regarding Claims 2, 10, and 14, Yoo2 discloses all the limitations of Claims 1, 9, and 13, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Yoo2 discloses wherein the first type of coding scheme is a transform coefficient coding (TRCC) scheme [Yoo2: ¶ [0056] The quantized transform coefficients output from the quantizer 233 may be used to generate a prediction signal. For example, the residual signal (residual block or residual samples) may be reconstructed by applying dequantization and inverse transform to the quantized transform coefficients through the dequantizer 234 and the inverse transformer 235. The adder 250 adds the reconstructed residual signal to the prediction signal output from the inter predictor 221 or the intra predictor 222 to generate a reconstructed signal (reconstructed picture, reconstructed block, reconstructed sample array). If there is no residual for the block to be processed, such as a case where the skip mode is applied, the predicted block may be used as the reconstructed block. The adder 250 may be called a reconstructor or a reconstructed block generator. The generated reconstructed signal may be used for intra prediction of a next block to be processed in the current picture and may be used for inter prediction of a next picture through filtering as described below; ¶ [0177]: RRC; and ¶ [0048]], and the second type of coding scheme is a transform skip residual coding (TSRC) scheme [Yoo2: ¶ [0177]: TSRC].

Regarding Claims 3 and 15, Yoo2 discloses all the limitations of Claims 1 and 14, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Yoo2 discloses wherein, in the TRCC scheme, information indicative of a position of a last significant value is parsed, and wherein, in the TSRC scheme, information indicative of the position of the last significant value is not parsed [Yoo2: ¶ [0200]: Also, for example, when the current block is a transform skip block, the residual information may not include position information representing a position of a last non-zero residual coefficient in a residual coefficient array of the current block].

Regarding Claims 4 and 16, Yoo2 discloses all the limitations of Claims 2 and 14, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Yoo2 discloses wherein, in the TRCC scheme, a number of flags that indicate whether a residual value of the residual values is greater than a threshold value is a first value, wherein, in the TSRC scheme, a number of flags that indicate whether the residual value of the residual values is greater than the threshold value is a second value, and wherein the first value is different than the second value [Yoo2: ¶ [0201]: Also, for example, the residual information may include a significant coefficient flag representing whether a residual coefficient of a residual sample of the current block is a non-zero residual coefficient, a parity level flag for parity of a coefficient level for the residual coefficient, a first coefficient level flag representing whether the coefficient level is greater than a first threshold and a second coefficient level flag representing whether the coefficient level is greater than a second threshold. Here, the significant coefficient flag may be sig_coeff_flag, the parity level flag may be par_level_flag, the first coefficient level flag may be abs_level_gt1_flag, and the second coefficient level flag may be abs_level_gt3_flag or abs_level_gtx_flag].

Regarding Claims 5 and 17, Yoo2 discloses all the limitations of Claims 1 and 13, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Yoo2 discloses wherein determining the residual values comprises determining the residual values without applying an inverse transform to the residual values [Yoo2: ¶ [0224]: That is, for example, the target residual sample may be derived by inverse quantizing the residual coefficient; wherein “may be” implies there are instances where values are determined without applying the inverse transform].

Regarding Claims 7 and 19, Yoo2 discloses all the limitations of Claims 1 and 13, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Yoo2 discloses wherein the flag is a second flag, the method further comprising: receiving a first flag indicating whether transform skip is enabled [Yoo2: ¶ [0138]: flag for whether BDPCM is available may be signaled at a sequence level (SPS), and this flag may be signaled only when it is signaled that a transform skip mode is enable in the SPS], wherein receiving the one or more syntax elements comprises receiving the second flag in the slice header indicating whether the first type of coding scheme or the second type of coding scheme is applied based on the first flag indicating that transform skip is enabled [Yoo2: ¶ [0177]].

Regarding Claim 21, Yoo2 discloses all the limitations of Claim 13, and is analyzed as previously discussed with respect to that claim.
Furthermore, Yoo2 discloses further comprising a display configured to display a picture that includes the reconstructed block [Yoo2: ¶ [0028]: The renderer may include a display, and the display may be configured as a separate device or an external component].

Regarding Claim 22, Yoo2 discloses all the limitations of Claim 13, and is analyzed as previously discussed with respect to that claim.
Furthermore, Yoo2 discloses wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, a set-top box, or a wireless communication device [Yoo2: ¶ [0029]: The video/image capture device may include, for example, one or more cameras, video/image archives including previously captured video/images, and the like. The video/image generating device may include, for example, computers, tablets and smartphones, and may (electronically) generate video/images. For example, a virtual video/image may be generated through a computer or the like].


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 8, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo2 as applied to claims 1, 9, and 13 above, and further in view of Park et al. (US 2012/0014449 A1).

Regarding Claims 8, 12, and 20, Yoo2 discloses all the limitations of Claims 1, 9, and 13, respectively, and is analyzed as previously discussed with respect to those claims.
Yoo2 may not explicitly disclose wherein receiving the one or more syntax elements comprises receiving the one or more syntax elements based on a quantization parameter (QP) being less than or equal to a threshold value.
However, Park discloses wherein receiving the one or more syntax elements comprises receiving the one or more syntax elements based on a quantization parameter (QP) being less than or equal to a threshold value [Park: ¶ [0263]: the flag may be set based on a quantization parameter QP of the current block. If the quantization parameter QP is less than or equal to a critical quantization parameter QP.sub.T, the flag may be set to 1. If the quantization parameter QP is greater than the critical quantization parameter QP.sub.T, the flag may be set to 0].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the image processing syntax or Yoo2 with the QP information of Park in order to provide more information allowing improved performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482